Citation Nr: 1016264	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the left shoulder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The May 2007 rating 
decision granted service connection for DJD of the right and 
left knees with individual evaluations of 10 percent 
disabling effective September 28, 2006.  The June 2007 rating 
decision granted service connection for DJD of the left 
shoulder with an evaluation of 10 percent disabling effective 
September 28, 2006.

The issue of an initial rating in excess of 10 percent for a 
left shoulder disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Right knee DJD is manifested by subjective complaints of 
instability, and locking, with radiographic studies revealing 
mild degenerative joint disease; objective findings of pain 
with motion, with flexion from at least zero to 120 degrees, 
with pain at 25 degrees from full extension; objective 
findings of instability or subluxation have not been shown.  

3.  Left knee DJD is manifested by subjective complaints of 
instability, and locking, with radiographic studies revealing 
mild degenerative joint disease, objective findings of pain 
with motion, and flexion from at least zero to 135 degrees, 
with pain at 15 degrees from full extension; objective 
findings of instability or subluxation have not been shown.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for DJD of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for DJD of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in September 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2006 and May 2008.  The letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case (SOC) was issued in July 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the October 2006 
and May 2008 letters.  The notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in September 1998, 
April 2007 and May 2007 to assess the current nature of his 
claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

The Board notes that the DJD of the knees is currently rated 
under Diagnostic Code 5003-5261, for limitation of motion.

The Board notes the VA General Counsel has held that a 
veteran who has arthritis (resulting in limited or painful 
motion) and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Factual Background

In September 2006, the Veteran filed a claim for service 
connection for DJD of both knees.  He noted that all 
disabilities started in 1987.  

Service treatment records show continued treatment for 
bilateral knee throughout service.  In April 1996, he was 
noted to have bilateral knee problems for years.  In May 
1998, he was assessed as having bilateral knee patellofemoral 
syndrome/patella tendonitis.  On his June 1998 separation 
examination it was noted he had DJD of the bilateral knees.  
A June 1998 Report of Medical Board noted, in pertinent part, 
that the Veteran suffered from bilateral knee pain that 
precluded the Veteran from taking PRT tests.  He had 
crepitance in the patellofemoral joint with deep squats, and 
he denied numbness or weakness.   His bilateral knees had 
crepitance with range of motion, a positive patellar grind, 
quad inhibition and patellar tendon tenderness.  There was no 
appreciable laxity and the patellae had normal Q angles.  X-
rays showed his knees were normal.  He was assessed as having 
bilateral knee patellofemoral syndrome and patellar 
tendonitis.  

In September 1998, the Veteran underwent a VA medical 
examination prior to his discharge from service.  He 
complained of joint swelling of his knees.  Examination of 
the knees showed they could easily move from zero to 150 
degrees without pain and without weakened movement against 
resistance.  The knees had no crepitus with motion and no 
synovial thickening or effusion.  There were mild medial 
joint line spurs on both knees.  The ligaments were intact 
and firm with negative Lachman and drawer signs.  He was 
diagnosed with mild medial osteoarthritis of both knees with 
no significant disability.  An addendum noted May 1998 x-rays 
which showed no bony abnormalities of the knees.  The humeral 
heads were unremarkable. 

In April 2007, the Veteran was afforded a VA joints 
examination; his claims file was reviewed in conjunction with 
the examination.  During the examination, he reported 
bilateral knee pain, with the right knee pain worse than the 
left.  The examiner noted that VA X-ray films from 2002 
showed mild degenerative changes at the patella and tibia.  
He had no history of surgery or injections for his knees.  He 
described constant pain in the right knee, and intermittent 
pain in the left knee.  He felt that both of his knees were 
weak and stiff.  The knees were painful, especially going up 
stairs or uphill.  He did not report instability of the 
knees.  He had flare-ups of his knee disorders, generally 
upon kneeling, and would last for up to an hour or more.  He 
did not take any regularly scheduled medication for his joint 
disorders.  He reported he did not have a brace for his knees 
at the time of the examination, but that he had a brace in 
the past.

Examination of the right knee found tenderness to palpation, 
inferior to the patella, at the patellar tendon.  There was 
slight edema in the area as well.  However there was no 
tenderness to palpation over the knee or medially or 
laterally.  Extension of the knee was repeated three times 
without loss of range of motion, although with discomfort on 
all attempts to extend from 25 degrees through end-range of 
full extension.  Flexion was to 120 degrees with less 
discomfort.  There was no instability noted and he had 
negative anterior and posterior drawer.  The patella was 
shifted laterally, with five degrees valgus alignment of the 
right knee.

Examination of the left knee revealed no tenderness to 
palpation.  He had range of motion with full extension, with 
increased pain in the last 15 degrees of extension.  
Extension was repeated five times with maintained range of 
motion.  Flexion of the left knee was to 135 degrees with 
less discomfort, although end-range of pain was reported 
through the last 10 degrees of motion.  There was no 
instability in the left knee, and he had negative anterior 
and posterior drawer.  His left knee was in good alignment 
except the patella lateral.  

The Veteran had a stable gait with wide-based support and a 
slow pace.  His shoes showed uneven wear, with increased wear 
on the right.  Additional x-ray films were not taken as 
previous films showed degenerative changes at the patella and 
tibia bilaterally.  The examiner diagnosed him with DJD of 
the bilateral knees, patellofemoral syndrome bilaterally, and 
right patellar tendonitis.  

Analysis

The DJD of the right and left knees are both rated 10 percent 
disabling under Diagnostic Code 5261 for limitation of 
extension of the leg.  The April 2007 VA examination showed 
that the Veteran had full extension of his right and left 
knees, including with repetition, though pain was noted by 
facial expression.  A 20 percent rating could be assigned if 
extension were limited to 15 degrees, which is not present in 
this case for either knee.  

Under DC 5260 a 10 percent rating is not provided unless 
there is flexion limited to 45 degrees.  The Veteran had 
flexion to 120 degrees in the right knee, and 135 degrees in 
the left knee.  Thus, a higher rating is likewise precluded 
under this code provision.  

Under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Diagnostic 
Code, a 10 percent rating is for assignment for each major 
joint affected.  The examiner noted that 2002 VA x-ray films 
showed DJD in both knees, and the examination showed pain on 
motion and swelling of the right knee.  The Veteran's service 
representative requested additional x-ray studies of the 
knees be undertaken; however, the 2002 films were sufficient 
to prove arthritis in the knees.  The Veteran did not meet 
the criteria for a compensable rating based on his limitation 
of motion for either extension or flexion; however, under DC 
5003 he meets the requirements for a 10 percent rating for 
each knee.  

The Veteran has argued that he should be granted an 
additional separate rating for instability of both knees.  
Though he has reported instability, objective medical 
evidence did not note instability and revealed negative 
anterior and posterior drawer tests for both knees on 
examination.  The Veteran was not wearing a knee brace during 
the examination, and he reported that he had worn one in the 
past (he did not specify which knee) but that he currently 
did not have a knee brace.  The negative drawer tests and the 
negative Lachman and McMurray's tests from service all 
indicate that the Veteran did not have any ligament damage in 
either knee.  As the VA examiner and service examiners have 
not indicated the Veteran has instability or laxity, the 
Board finds that his subjective complaints of giving way does 
not warrant an additional rating under Diagnostic Code 5257.  
In the absence of objective findings of instability or 
subluxation, a higher evaluation under the Code is not 
warranted.

Additionally, there is no medical evidence of ankylosis in 
either knee and no evidence of impairment of the tibia or 
fibula.  For these reasons, the Board also finds that a 
disability rating in excess of 10 percent is not warranted on 
the basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R.§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  Since the 10 percent rating 
has been assigned based on the Veteran's complaints of pain, 
and his limitation of motion is not compensable, a higher 
rating is not appropriate under these provisions.  As such, a 
disability rating higher 10 percent is not warranted for 
either knee under 38 C.F.R. §§ 4.40, 4.45.

The Board has considered staged ratings, Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final matter, the Board has also considered whether the 
Veteran's disabilities present exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability pictures are contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
DJD of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
DJD of the left knee is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

In the April 2007 VA joints examination the Veteran reported 
that in 2005 he injured his left shoulder when a tractor 
slipped and pushed the weight of a pallet into his left arm 
and shoulder at work.  He injured his shoulder, including 
muscle injury, and required open surgery to repair the left 
rotator cuff and bone spur removal.  The examiner noted the 
operative notes were not available in the claims file.  The 
examiner noted that the left shoulder disability of the 
rotator cuff "tendonitis was related to service as he 
reported pain and limited motion following discharge.  
However, he had a work-related accident in 2005, for which he 
required acute treatment of left rotator cuff repair."  It 
was the examiner's opinion that the condition of the left 
rotator cuff repair was related to the Veteran's work injury.  
The removal of the bone spur would have been related to DJD 
and service.

In May 2007, the examiner provided an addendum to the April 
2007 VA examination to indicate which symptoms of the 
Veteran's left shoulder disability were related to the work 
injury and which were related to service.  The examiner re-
reviewed the service treatment records and she noted that 
during the April 2007 examination he reported the same level 
of pain in both shoulders and similar range of motion in both 
shoulders.  The examiner opined that the difference between 
his right and left shoulder's ability to perform repetitive 
range of monition testing and the slight left shoulder 
weakness in muscle strength were more likely than not related 
to the work-related injury.  She felt that due to the fact 
that the Veteran had similar symptoms of the left and right 
shoulders in service, it was her opinion that without the 
work-related accident, the left should be more likely than 
not to have the same findings as the right shoulder.  The 
April 2007 examination did not include x-rays of the 
shoulders, though range of motion testing was completed.

On remand an attempt should be made to obtain the medical 
records regarding the Veteran's left shoulder surgery in 
2005.  Additionally, he should be afforded an additional VA 
examination which includes an x-ray of his left shoulder (and 
right shoulder if a comparison is needed) and an examination 
of his scars as the April 2007 examiner noted that the 
removal of the bone spur was related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his left 
shoulder disability since service, 
specifically any records pertaining to 
his 2005 surgery, including Worker's 
Compensation records.  After the Veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

2.  Thereafter, the Veteran should be 
afforded a VA joints examination to 
evaluate the DJD of the left shoulder.  
All indicated tests and studies, 
including X-ray studies, are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

The left shoulder examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joints Examination, revised on December 
9, 2009.  Range of Motion testing must be 
completed, x-rays should be taken, and 
the examination should discuss which 
symptoms of the Veteran's left shoulder 
are attributable to his disability from 
service and which are attributable to his 
2005 work-related injury, to the extent 
possible.  The examiner should also 
evaluate any scars on the left shoulder.  
The examiner should refer to the April 
2007 examination findings and the May 
2007 addendum.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the 
Veteran's claim of entitlement to a 
higher rating for the left shoulder DJD 
on the basis of all the evidence on file 
and all governing legal authority.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


